Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about December 22, 1994, which denied plaintiff’s motion for, inter alia, a default judgment, unanimously affirmed, without costs.
The IAS Court correctly denied plaintiff’s pro se motion for a default judgment on the grounds that service of defendants’ answer was made upon plaintiff’s former attorney prior to his discharge from the case. In any event, even if plaintiff had discharged her attorney, her failure to notify defendants of *259such discharge precludes her present claim. We also note plaintiff has failed to show any prejudice resulting from defendants having served their answer more than 20 days after service of the summons and complaint, where, by three separate stipulations, plaintiffs attorney had consented to consecutive extensions of time for defendants to serve their answer by a later date, with defendants ultimately complying with the last deadline. Concur—Sullivan, J. P., Rubin, Asch, Nardelli and Tom, JJ.